Name: Commission Regulation (EC) No 488/2005 of 21 March 2005 on the fees and charges levied by the European Aviation Safety Agency (Text with EEA relevance)
 Type: Regulation
 Subject Matter: accounting;  transport policy;  marketing;  EU institutions and European civil service
 Date Published: nan

 30.3.2005 EN Official Journal of the European Union L 81/7 COMMISSION REGULATION (EC) No 488/2005 of 21 March 2005 on the fees and charges levied by the European Aviation Safety Agency (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1592/2002 of the European Parliament and of the Council of 15 July 2002 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (1), and in particular Article 53(1) thereof, After consulting the Management Board of the European Aviation Safety Agency, Whereas: (1) The revenues of the European Aviation Safety Agency (hereinafter the Agency) consist of a contribution from the Community and from any European third country which has entered into the agreements referred to in Article 55 of Regulation (EC) No 1592/2002, the fees paid by applicants for certificates and approvals issued, maintained or amended by the Agency, and charges for publications, handling of appeals, training and any other service provided by the Agency. (2) The Agencys revenue and expenditure should be in balance. (3) Fees and charges referred to in this Regulation should be demanded and levied by the Agency only, in euro. They should be set in a transparent, fair and uniform manner. (4) The fees levied by the Agency should not jeopardise the competitiveness of the European industries concerned. Furthermore, they should be established on a basis which takes due account of the ability of small undertakings to pay. Moreover, the geographical location of the undertakings in the territories of the Member States should not be a discriminatory factor. (5) The applicant should be informed, as far as possible, of the foreseeable amount to be paid for the service which will be provided and the way in which payment must be made before provision of the service starts. The criteria for determining the amount to be paid should be clear, uniform and public. Where it is impossible to determine this amount in advance, the applicant should be informed accordingly before provision of the service starts. In such a case, clear rules for assessing the amount to be paid during the provision of the service should be agreed before it is provided. (6) The amount of the fees to be paid by the applicant should depend on the complexity of the task carried out by the Agency and the workload involved. (7) The industry should enjoy good financial visibility and be able to anticipate the cost of the fees it will be required to pay. At the same time, it is necessary to ensure a balance between overall expenditure incurred by the Agency in carrying out certification tasks and overall income from the fees it levies. It should therefore be possible to review the levels of fees annually on the basis of the Agencys financial results and forecasts. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 54(1) of Regulation (EC) No 1592/2002, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 This Regulation shall apply to the fees and charges levied by the European Aviation Safety Agency (hereinafter the Agency) as compensation for the services it provides, including the supply of goods. It determines in particular the matters for which fees and charges referred to in Article 48(1) of Regulation (EC) No 1592/2002 are due, the amount of those fees and charges and the way in which they are to be paid. Article 2 For the purposes of this Regulation, the following definitions shall apply: (a) charges means the amounts levied by the Agency and payable by applicants for services, other than certification tasks, provided by the Agency; (b) fees means the amounts levied by the Agency and payable by applicants to obtain, maintain or amend the certificates and approvals referred to in Article 15 of Regulation (EC) No 1592/2002 which are issued, maintained or amended by the Agency; (c) certification tasks means all activities carried out by the Agency directly or indirectly for the purposes of issuing, maintaining or amending the certificates and approvals referred to in Article 15 of Regulation (EC) No 1592/2002; (d) applicant means any natural or legal person requesting to benefit from a service provided by the Agency, including the maintenance or amendment of a certificate or an approval; (e) direct costs means the wage bills of the staff directly involved in the certification tasks and the transport costs of such staff in the context of certification tasks; (f) specific costs means the costs of accommodation and meals, the incidental expenses and the travel allowances paid to staff in the context of certification tasks; (g) indirect costs means the share of the Agencys general costs attributable to the performance of certification tasks, including those resulting from development of part of the regulatory material; (h) real cost means the expenditure actually incurred by the Agency; (i) regulatory material means any documentation drawn up by the Agency pursuant to Article 14(2) of Regulation (EC) No 1592/2002. CHAPTER II CHARGES Article 3 Charges shall be levied by the Agency for all services, including the supply of goods, which it provides to applicants, except for: (a) certification tasks; (b) the transmission of documents and information, in whatever form, pursuant to Regulation (EC) No 1049/2001 of the European Parliament and of the Council (2); (c) the documents available free of charge on the Agency website. The Agency shall also levy charges when an appeal is lodged against one of its decisions pursuant to Article 35 of Regulation (EC) No 1592/2002. Article 4 1. The amount of the charges levied by the Agency shall be equal to the real cost of the service provided, including the cost of making it available to the applicant. 2. The charges payable when an appeal is lodged pursuant to Article 35 of Regulation (EC) No 1592/2002 shall take the form of a fixed-rate sum, the amount of which is specified in the Annex. If the appeal is concluded in favour of the person lodging the appeal, the fixed-rate sum shall be automatically refunded by the Agency to that person. 3. The amount of the charges shall be expressed in euro. It shall be communicated to the applicant before the service is provided, together with the terms for the payment of the charges. Article 5 The charges shall be payable by the applicant or, where appropriate, the person lodging an appeal. They shall be payable in euro. In the absence of contractual agreement to the contrary, the charges shall be levied before the service is provided or, where appropriate, before the appeal procedure is launched. CHAPTER III FEES Article 6 1. The fees shall ensure a total revenue which is sufficient to cover all the costs, direct, indirect and specific, arising out of the certification tasks, including costs arising from the related continuing oversight. 2. The Agency shall distinguish among its revenue and expenditure those which are attributable to certification tasks. For this purpose: (a) the fees levied by the Agency as compensation for certification tasks shall be kept in a separate account and shall be the subject of a separate accounting procedure; (b) the Agency shall draw up analytical accounts of its revenue and expenditure; for each item of expenditure listed in the budget nomenclature, a scale shall be used to determine the proportion of that expenditure attributable to certification tasks. 3. The fees shall be the subject of an overall provisional estimate at the beginning of each financial year. This estimate shall be based on the Agencys previous financial results, its estimate of expenditure and revenue and its forward working plan. 4. In order to avoid any discrimination between undertakings situated in the territories of the Member States, the transport costs related to the certification tasks carried out on behalf of such undertakings shall be aggregated and uniformly divided between the applicants. 5. The Annex shall be re-examined, and revised if necessary, within 14 months following the date of entry into force of this Regulation. It may be revised annually thereafter. The amounts and coefficients set out in the Annex shall be published in the Agencys official publication. Article 7 The fees shall consist of one or more of the following elements: (a) a fixed part, the amount of which shall vary according to the complexity of the task carried out by the Agency; the different values of the fixed part and of the coefficients which affect them are set out in the Annex; (b) a variable part proportional to the workload involved, expressed as a number of hours multiplied by an hourly rate calculated in accordance with Article 9(2); the amount of the hourly rate is specified in the Annex; (c) the amount equal to the specific costs arising out of a certification task, which shall be recovered in full at real cost. Article 8 1. The fees shall be established at levels such that: Ã £ R = x D where: Ã £ R = annual amount of fees levied by the Agency D = annual expenditure included in the Agencys budget x = percentage of annual expenditure directly or indirectly attributable to certification tasks. 2. During the transitional period referred to in the second subparagraph of Article 53(4) of Regulation (EC) No 1592/2002, part of the contribution referred to in Article 48(1)(a) of that Regulation may be used, if necessary, to cover costs incurred by the Agency for certification tasks. In such a case, the fees shall be established during that period in such a way that: Ã £ R = xD - Cp where: Cp = share of the contribution referred to in Article 48(1)(a) of Regulation (EC) No 1592/2002 used to finance certification tasks carried out by the Agency. From 1 January 2008 at the latest, Cp = 0. Article 9 1. The amount of the fee shall depend on the complexity of the certification task and the workload involved. It shall be determined according to the following formula: R = F + (nh * t) + S where: R = fee due F = fixed part, depending on the kind of operation carried out (see Annex) nh = number of hours invoiced (if applicable, see Annex) t = hourly rate (if applicable, see Annex) S = specific costs 2. The hourly rate (t) shall be determined by the overall annual wage bill of the Agencys staff directly involved in the certification tasks. It shall be determined according to the following formula: t = Cs/N where: Cs = overall annual wage bill (salaries, pension contributions and social security contributions) of the Agencys staff directly involved in the certification tasks. N = annual sum of the working hours of the Agencys staff directly involved in the certification tasks. Article 10 Without prejudice to Article 9, where a certification task is conducted, fully or in part, outside the territories of the Member States, the fee invoiced to the applicant shall include the costs of transport outside those territories. For that task, or part thereof, the amount of the fee due shall be determined according to the formula: R = F + (nh * t) + S + V where: R = fee due F = fixed part, depending on the kind of operation carried out (see Annex) nh = number of hours invoiced (if applicable, see Annex) t = hourly rate (if applicable, see Annex) S = specific costs V = additional transport costs The additional transport costs invoiced to the applicant shall include the real costs of transport outside the territories of the Member States and the time spent by experts in those means of transport which shall be invoiced at the hourly rate. Article 11 At the request of the applicant, a certification task may be carried out in a special way, with the agreement of the Executive Director. In such a case, the certification task shall be carried out in the following way: (a) by assigning categories of staff to it which the Agency would not normally assign to it under its standard procedures, and/or (b) by assigning such human resources to it that the operation is performed faster than under the Agencys standard procedures. In such a case, an exceptional increase shall be applied to the fee levied in order to cover all of the costs incurred by the Agency in meeting the special request. Article 12 1. The fee shall be payable by the applicant. It shall be payable in euro. 2. The issue, maintenance or amendment of a certificate or an approval shall be subject to payment of the full amount of the fee due. In the event of non-payment, the Agency may revoke the relevant certificate or approval after having given formal warning to the applicant. 3. The scale of fees applied by the Agency, and the terms of payment, shall be communicated to applicants when they submit their applications. 4. For all certification tasks which give rise to the payment of a variable part, the Agency shall provide the applicant with a quote which must be approved by the applicant before the task concerned starts. The quote shall be amended by the Agency if it appears that the task is simpler or can be carried out faster than initially foreseen or, on the contrary, if it is more complex and takes longer to carry out than the Agency could reasonably have foreseen. 5. For operations which only give rise to the payment of a fixed part, half of that part shall be payable before the task concerned starts, the balance being payable in exchange for issue of the certificate or approval. 6. For tasks which give rise to the payment of a variable part, 30 % of the total amount of the fee due (including any fixed part) shall be payable before the task concerned starts, and 40 % of the amount shall be payable as the task proceeds, in quarterly instalments. The balance of 30 % shall be payable in exchange for issue of the certificate or approval. 7. Fees for the maintenance of existing certificates and approvals shall be payable in accordance with a timetable decided by the Agency and communicated to the holders of such certificates and approvals. The timetable shall be based on the inspections carried out by the Agency to check that such certificates and approvals are still valid. 8. If, after a first check, the Agency decides not to accept an application, any fees already paid shall be returned to the applicant, with the exception of an amount to cover the administrative costs of handling the application. That amount shall be equivalent to the fixed fee D set out in the Annex. 9. If a certification task has to be interrupted by the Agency because the applicant has insufficient resources or fails to comply with the applicable requirements, the balance of any fees due shall be payable in full at the time the Agency stops working. CHAPTER IV TRANSITIONAL AND FINAL PROVISIONS Article 13 From 1 June 2005, the fees shall be demanded and levied by the Agency only. Member States shall not levy fees for certification tasks, even if they carry out those tasks on behalf of the Agency. The Agency shall reimburse the Member States for the certification tasks they provide on its behalf. For certification tasks carried out by Member States on behalf of the Agency which are ongoing on 1 June 2005, fees shall be levied by the Agency so as to avoid double payment by the applicant. Article 14 For the purposes of the application of this Regulation, and at the latest 30 days before the date of application of Articles 1 to 13, the Agency shall confirm in writing to the Commission that it is able to assume the tasks imposed on it by this Regulation, and in particular to calculate and to invoice the amounts of fees due by the applicants and to reimburse the Member States. Article 15 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. Articles 1 to 13 shall apply from 1 June 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2005. For the Commission Jacques BARROT Vice-President (1) OJ L 240, 7.9.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 1701/2003 (OJ L 243, 27.9.2003, p. 5). (2) OJ L 145, 31.5.2001, p. 43. ANNEX CONTENTS (i) Type Certificates and Restricted Type Certificates or equivalent (ii) Supplemental Type Certificates (iii) Major changes and major repairs (iv) Minor changes and minor repairs (v) Annual fee for holders of EASA Type Certificates and Restricted Type Certificates (vi) Design Organisation Approval (vii) Demonstration of design capability by means of alternative procedures (viii) Production Organisation Approval (ix) Production without approval (x) Maintenance Organisation Approval (xi) Continuing Airworthiness Management Organisation Approval (xii) Fees for acceptance of approvals equivalent to Part 145 approvals in accordance with applicable bilateral agreements (xiii) Maintenance Training Organisation Approval (xiv) Appeals Explanatory note  Certification specifications (CS) referred to in this Annex are those adopted pursuant to Article 14(2) of Regulation (EC) No 1592/2002 and published in the Agencys official publication in accordance with EASA Decision 2003/8 of 30 October 2003 (www.easa.eu.int).  For the purposes of this Annex:  Value of equipment, in Tables (i), (iii), (iv) and (v), refers to the relevant manufacturers list price.  Value of activities in Tables (vi), (viii), (x) and (xiii), means: {number of active technical employees in the organisation whose work is strictly relevant to the activity subject to the approval} * {100*1 400 hours = EUR 140 000/technical employee} unless applicant provides evidence that a different hourly rate should be applied.  The number of active technical employees is independent of the number of individual sites that are covered by the approval, is taken to include subcontractors, and is to be provided by the applicant.  Administrative staff within the applicant organisation will not be included in the calculation of the value of activities.  Subcontractors technical and administrative staff (whose work is relevant to the activity) will not be included in the calculation of the value of the applicants activities, if the subcontractors have already been granted their own approval.  Applicants and holders of Agency approvals are required to supply a signed certificate from an authorised representative of the organisation concerned in order for the Agency to be able to determine the corresponding fee category. (i) Type Certificates and Restricted Type Certificates or equivalent (referred to in subparts B and O of the Annex to Commission Regulation (EC) No 1702/2003 (1))  All applications attract the fixed fee A shown in the table, multiplied by the coefficient indicated for the product in question.  Products shaded in the table also attract an hourly fee for the time spent by EASA agents, at the rate indicated in the table.  This table covers derivative and significant changes as described in Part 21, Subpart D of the Annex to Regulation (EC) No 1702/2003 (in particular part 21A.01) which involve changes to aircraft geometry and/or power plant. Fixed fee A EUR 21 000 Hourly rate EUR 99 Product type Comments Fixed fee coefficient CS-25 Large aeroplanes 8  CS-25(D)  derivatives and significant changes thereof 4 CS-23.A Aircraft defined in CS-23 Article 1.a.2 (commuter aircraft) 6  CS-23.A(D)  derivatives and significant changes thereof 3 CS-23.B Aircraft defined in CS-23 Article 1.a.1 with maximum take-off weight (MTOW) of between 2 000 kg and 5 670 kg 0,5  CS-23.B(D)  derivatives and significant changes thereof 0,25 CS-29 Large rotorcraft 5  CS-29(D)  derivatives and significant changes thereof 2,5 CS-27 Small rotorcraft 0,8  CS-27(D)  derivatives and significant changes thereof 0,4 CS-E.T.A Turbine engines with take-off thrust equal to or greater than 25 000 N or power output equal to or greater than 2 000 kW 5,25  CS-E.T.A(D)  derivatives and significant changes thereof 1,55 CS-E.T.B Turbine engines with take-off thrust of less than 25 000 N or power output of less than 2 000 kW 2  CS-E.T.B(D)  derivatives and significant changes thereof 0,55 CS-E.NT Non-turbine engines 0,1  CS-E.NT(D)  derivatives and significant changes thereof 0,03 CS-23.C Aircraft defined in CS-23 Article 1.a.1 with MTOW of less than 2 000 kg 0,2  CS-23.C(D)  derivatives and significant changes thereof 0,1 CS-22 Sailplanes and powered sailplanes 0,2 CS-VLA Very light aircraft 0,2 CS-VLR Very light rotorcraft 0,25 CS-APU Auxiliary power unit 0,15 CS-P.A For use on aircraft certified to CS-25 (or equivalent) 0,2  CS-P.A(D)  derivatives and significant changes thereof 0,1 CS-P.B For use on aircraft certified to CS-23, CS-VLA and CS-22 (or equivalent) 0,05  CS-P.B(D)  derivatives and significant changes thereof 0,025 CS-22.J For use on aircraft certified to CS-22 0,04  CS-22.J(D)  derivatives and significant changes thereof 0,02 CS-22.H Non-turbine engines 0,07 CS-22.H(D)  derivatives and significant changes thereof 0,05 CS-balloons Not yet available 0,1 CS-airships Not yet available 0,5 CS-34 No additional fixed fee when included with initial type certification - additional hours only as required CS-36 No additional fixed fee when included with initial type certification - additional hours only as required CS-AWO Post type certification activity, certification for all weather operation treated as a change to type certification CS-ETSO.A Value of equipment above EUR 20 000 0,045 CS-ETSO.B Value of equipment between EUR 2 000 and EUR 20 000 0,025 CS-ETSO.C Value of equipment below EUR 2 000 0,01 (ii) Supplemental Type Certificates (referred to in subpart E of the Annex to Regulation (EC) No 1702/2003)  All applications attract the fixed fee B shown in the table, multiplied by the coefficient indicated for the product in question.  Products shaded in the table also attract an hourly fee for the time spent by EASA agents, at the rate indicated in the table.  For Supplemental Type Certificates involving changes to an aircrafts geometry and/or power plant, the respective Type Certificate and Restricted Type Certificate fee as defined in (i) above will apply. Fixed fee B EUR 680 Hourly rate EUR 99 Product type Comments Fixed fee coefficient CS-25 Large aeroplanes  significant (level 1) 5 level 2 4 CS-23.A Aircraft defined in CS-23 Article 1.a.2 (commuter aircraft)  significant (level 1) 5 level 2 4 CS-23.B Aircraft defined in CS-23 Article 1.a.1 with MTOW of between 2 000 kg and 5 670 kg  significant (level 1) 3 level 2 2 CS-29 Large rotorcraft  significant (level 1) 4 level 2 4 CS-27 Small rotorcraft 0,5 CS-E.T.A Turbine engines with take-off thrust equal to or greater than 25 000 N or power output equal to or greater than 2 000 kW  significant (level 1) 1 level 2 1 CS-E.T.B Turbine engines with take-off thrust of less than 25 000 N or power output of less than 2 000 kW 0,5 CS-E.NT Non-turbine engines 0,2 CS-23.C Aircraft defined in CS-23 Article 1.a.1 with MTOW of less than 2 000 kg 1 CS-22 Sailplanes and powered sailplanes 0,2 CS-VLA Very light aircraft 0,2 CS-VLR Very light rotorcraft 0,2 CS-APU Auxiliary power unit 0,25 CS-P.A For use on aircraft certified to CS-25 (or equivalent) 0,25 CS-P.B For use on aircraft certified to CS-23, CS-VLA and CS-22 (or equivalent) 0,15 CS-22.J For use on aircraft certified to CS-22 0,15 CS-22.H Non-turbine engines 0,15 CS-balloons Not yet available 0,2 CS-airships Not yet available 0,5 (iii) Major changes and major repairs (referred to in subparts D and M of the Annex to Regulation (EC) No 1702/2003)  All applications attract the fixed fee C shown in the table, multiplied by the coefficient indicated for the product in question.  Products shaded in the table also attract an hourly fee for the time spent by EASA agents, at the rate indicated in the table.  Significant major changes as described in Part 21, Subpart D of the Annex to Regulation (EC) No 1702/2003 (in particular part 21A.01) which involve changes to aircraft geometry and/or power plant attract the fee for the respective Type Certificate/Restricted Type Certificate as defined in Table (i) above.  The fees set out in this table do not apply to those major repairs carried out by design organisations in accordance with part 21A.263(c)(5) of Part 21, Subpart D of the Annex to Regulation (EC) No 1702/2003. Fixed fee C EUR 385 Hourly rate EUR 99 Product type Comments Fixed fee coefficient CS-25 Large aeroplanes - with extensive technical investigation 5 large aeroplanes - with limited technical investigation 4 CS-23.A Aircraft defined in CS-23 Article 1.a.2 (commuter aircraft) 5 CS-23.B Aircraft defined in CS-23 Article 1.a.1 with MTOW of between 2 000 kg and 5 670 kg 3 CS-29 Large rotorcraft 4 CS-27 Small rotorcraft 0,5 CS-E.T.A Turbine engines with take-off thrust equal to or greater than 25 000 N or power output equal to or greater than 2 000 kW 1 CS-E.T.B Turbine engines with take-off thrust of less than 25 000 N or power output of less than 2 000 kW 0,5 CS-E.NT Non-turbine engines 0,2 CS-23.C Aircraft defined in CS-23 Article 1.a.1 with MTOW of less than 2 000 kg 1 CS-22 Sailplanes and powered sailplanes 0,3 CS-VLA Very light aircraft 0,3 CS-VLR Very light rotorcraft 0,3 CS-APU Auxiliary power unit 0,4 CS-P.A For use on aircraft certified to CS-25 (or equivalent) 0,4 CS-P.B For use on aircraft certified to CS-23, CS-VLA and CS-22 (or equivalent) 0,3 CS-22.J For use on aircraft certified to CS-22 0,3 CS-22.H Non-turbine engines 0,3 CS-balloons Not yet available 0,3 CS-airships Not yet available 0,5 CS-ETSO.A Value of equipment above EUR 20 000 0,4 CS-ETSO.B Value of equipment between EUR 2 000 and EUR 20 000 0,3 CS-ETSO.C Value of equipment below EUR 2 000 0,25 (iv) Minor changes and minor repairs (referred to in subparts D and M of the Annex to Regulation (EC) No 1702/2003)  Applications attract the fixed fee D shown in the table, multiplied by the coefficient indicated for the product in question.  The fees set out in this table do not apply to those minor changes and repairs carried out by design organisations in accordance with part 21A.263(c)(2) of Part 21, Subpart D of the Annex to Regulation (EC) No 1702/2003. Fixed fee D EUR 375 Product type Comments Fixed fee coefficient CS-25 Large aeroplanes 2 CS-23.A Aircraft defined in CS-23 Article 1.a.2 (commuter aircraft) 2 CS-23.B Aircraft defined in CS-23 Article 1.a.1 with MTOW of between 2 000 kg and 5 670 kg 1 CS-23.C Aircraft defined in CS-23 Article 1.a.1 with MTOW of less than 2 000 kg 0 CS-22 Sailplanes and powered sailplanes 0 CS-VLA Very light aircraft 0 CS-29 Large rotorcraft 2 CS-27 Small rotorcraft 1,5 CS-VLR Very light rotorcraft 0 CS-APU Auxiliary power unit 1 CS-P.A For use on aircraft certified to CS-25 (or equivalent) 0 CS-P.B For use on aircraft certified to CS-23, CS-VLA and CS-22 (or equivalent) 0 CS-22.J For use on aircraft certified to CS-22 0 CS-E.T.A Turbine engines with take-off thrust equal to or greater than 25 000 N or power output equal to or greater than 2 000 kW 1 CS-E.T.B Turbine engines with take-off thrust of less than 25 000 N or power output of less than 2 000 kW 1 CS-E.NT/CS-22H All non-turbine engines 0 CS-balloons Not yet available 0 CS-airships Not yet available 0 CS-ETSO.A Value of equipment above EUR 20 000 0 CS-ETSO.B Value of equipment between EUR 2 000 and EUR 20 000 0 CS-ETSO.C Value of equipment below EUR 2 000 0 (v) Annual fee for holders of EASA Type Certificates and Restricted Type Certificates and other Type Certificates deemed to be accepted under Regulation (EC) No 1592/2002  The annual fee is levied on all current holders of Agency Type Certificates and Restricted Type Certificates.  This fee is intended to cover the cost to the Agency of ensuring that its type certificates remain valid including aspects of continuing airworthiness not related to post-type certification changes.  The fee shall be levied each year. It shall be first levied at the start of the calendar year following initial certification for those products certified after the entry into force of this Regulation. For other certificates the fee shall be first applied upon entry into force of this Regulation and annually thereafter.  The level of the fee to be paid is shown in the table below with the corresponding product category: Product type (2) Type Certificate EU Member State of design products (EUR) Type Certificate third country State of design products (EUR) Restricted Type Certificate EU Member State of design products (EUR) Restricted Type Certificate third country State of design products (EUR) CS-25 (Large aeroplanes with MTOW greater than 50 tonnes) 120 000 40 000 30 000 10 000 CS-25 (Large aeroplanes with MTOW between 22 tonnes and 50 tonnes) 50 000 16 667 12 500 4 167 CS-25 (Large aeroplanes with MTOW of less than 22 tonnes) 25 000 8 333 6 250 2 083 CS-23.A 12 000 4 000 3 000 1 000 CS-23.B 2 000 667 500 167 CS-23.C 1 000 333 250 100 CS-22 450 150 112,50 100 CS-VLA 450 150 112,50 100 CS-29 25 000 8 333 6 250 2 083 CS-27 20 000 6 667 5 000 1 667 CS-VLR 1 000 333 250 100 CS-APU 800 267 200 100 CS-P.A 1 500 500 375 125 CS-P.B 400 133 100 100 CS-22.J 150 100 100 100 CS-E.T.A 30 000 10 000 7 500 2 500 CS-E.T.B 15 000 5 000 3 750 1 250 CS-E.NT 1 000 333 250 100 CS-22.H 200 100 100 100 CS-balloons 300 100 100 100 CS-airships 500 167 125 100 CS-34 0 0 0 0 CS-36 0 0 0 0 CS-AWO 0 0 0 0 CS-ETSO.A (Value of equipment above EUR 20 000) 1 000 333 250 100 CS-ETSO.B (Value of equipment between EUR 2 000 and EUR 20 000) 500 167 125 100 CS-ETSO.C (Value of equipment below EUR 2 000) 250 100 100 100  For holders of multiple Type Certificates and/or multiple Restricted Type Certificates, a reduction to the annual fee is applied to the second and subsequent Type Certificates in the same product category as shown in the following table: Product in identical category Reduction applied to TC fee 1st 0 % 2nd 10 % 3rd 20 % 4th 30 % 5th 40 % 6th 50 % 7th 60 % 8th 70 % 9th 80 % 10th 90 % 11th and subsequent products 100 %  For aircraft of which less than 50 examples are registered worldwide, continued airworthiness activities will be charged at the hourly rate indicated in the table below, up to the level of the fee for the relevant aircraft product category. For products, parts and appliances which are not aircraft, the limitation concerns the number of aircraft on which the product, part or appliance in question is installed. Hourly rate EUR 99 (vi) Design Organisation Approval (referred to in subpart J of the Annex to Regulation (EC) No 1702/2003) 1. General (a) Fees are levied for the issue of a Design Organisation Approval and for surveillance thereof. (b) The Agency shall levy additional hourly fees (at the rate indicated in the table below) to cover the additional costs of the approval and surveillance of bodies with design facilities in more than one location. 2. Application fee (a) All new applications for Design Organisation Approval attract the fixed fee E shown in the table, multiplied by the coefficient indicated for the corresponding fee category for the organisation in question. (b) For new approvals and for surveillance, hourly fees (at the rate indicated in the table) shall also apply to those applications the investigation of which lead to level 1 findings and/or more than three level 2 findings per year as described in Part 21A.258 of the Annex to Regulation (EC) No 1702/2003. The hourly fees shall be levied to cover the cost of the follow-up of these findings by the Agency. 3. Surveillance fee (a) Approved Design Organisations shall be charged the surveillance fee, equivalent to fixed fee E, multiplied by the coefficient indicated for the corresponding fee category for the organisation in question. (b) The surveillance fee is payable every three years, in the form of three equal, annual instalments. For existing approvals, the first instalment shall be payable upon entry into force of this Regulation. For subsequent approvals, the first instalment shall be charged immediately following the granting of the approval. (c) The surveillance fee covers changes to existing approvals, without prejudice to the provisions of paragraph 2(b) above. Fixed fee E EUR 12 000 Hourly rate EUR 99 Fee category according to the value of activities subject to approval (EUR) Coefficient Less than 500 001 0,1 between 500 001 and 700 000 0,2 between 700 001 and 1 200 000 0,5 between 1 200 001 and 2 800 000 1 between 2 800 001 and 4 200 000 1,5 between 4 200 001 and 5 000 000 2,5 between 5 000 001 and 7 000 000 3 between 7 000 001 and 9 800 000 3,5 between 9 800 001 and 14 000 000 4 between 14 000 001 and 50 000 000 5 between 50 000 001 and 140 000 000 8 between 140 000 001 and 250 000 000 10 between 250 000 001 and 500 000 000 25 between 500 000 001 and 750 000 000 50 over 750 000 000 75 (vii) Demonstration of design capability by means of alternative procedures (referred to in subpart B part 21.A.14 (b) of the Annex to Regulation (EC) No 1702/2003)  Certification of design capability by means of alternative procedures shall be charged on an hourly basis at the rate indicated. Hourly rate EUR 99 (viii) Production Organisation Approval (referred to in subpart G of the Annex to Regulation (EC) No 1702/2003) 1. General (a) Fees are levied for the issue of a Production Organisation Approval and for surveillance thereof. (b) The Agency shall levy additional hourly fees (at the rate indicated in the table) to cover the additional costs of the approval and surveillance of organisations with production facilities in more than one location. For complex international organisations with multiple production sites in more than two Member States, the relevant coefficient will be multiplied by two in order to cover the additional cost of multinational surveillance activities. 2. Application fee (a) All new applications for Production Organisation Approval attract the fixed fee F shown in the table, multiplied by the coefficient indicated for the corresponding fee category for the organisation in question. (b) For new approvals and for surveillance, hourly fees (at the rate indicated in the table) shall also apply to those applications the investigation of which lead to level 1 findings and/or more than three level 2 findings per year as described in Part 21A.58 of the Annex to Regulation (EC) No 1702/2003. The hourly fees shall be levied to cover the cost of the follow-up of these findings by the Agency. 3. Surveillance fee (a) Approved Production Organisations shall be charged the surveillance fee, equivalent to the fixed fee F, multiplied by the coefficient indicated for the corresponding fee category for the organisation in question. (b) The surveillance fee is payable every two years, in the form of two equal, annual instalments. For existing approvals, the first instalment shall be payable upon entry into force of this Regulation. For subsequent approvals, the first instalment shall be charged immediately following the granting of the approval. (c) The surveillance fee covers changes to existing approvals, without prejudice to the provisions of paragraph 2(b) above. Fixed fee F EUR 12 000 Hourly rate EUR 99 Fee category according to the value of activities subject to approval (EUR) Fixed fee coefficient Less than 500 001 0,1 between 500 001 and 700 000 0,25 between 700 001 and 1 400 000 0,5 between 1 400 001 and 2 800 000 1,25 between 2 800 001 and 5 000 000 2 between 5 000 001 and 7 000 000 4 between 7 000 001 and 14 000 000 6 between 14 000 001 and 21 000 000 8 between 21 000 001 and 42 000 000 12 between 42 000 001 and 70 000 000 16 between 70 000 001 and 84 000 000 20 between 84 000 001 and 105 000 000 25 between 105 000 001 and 140 000 000 30 between 140 000 001 and 420 000 000 40 between 420 000 001 and 700 000 000 55 between 700 000 001 and 1 400 000 000 65 between 1 400 000 001 and 2 100 000 000 75 over 2 100 000 000 120 (ix) Production without approval (referred to in subpart F of the Annex to Regulation (EC) No 1702/2003)  Certification of production without approval shall be charged on an hourly basis at the rate indicated below. Hourly rate EUR 99 (x) Maintenance Organisation Approval (referred to in Annex I, subpart F, and Annex II to Commission Regulation (EC) No 2042/2003 (3)) 1. General (a) Fees are levied for the issue of a Maintenance Organisation Approval and for surveillance thereof. (b) The Agency shall levy additional hourly fees (at the rate indicated in the table below) to cover the additional costs of the approval and surveillance of organisations with maintenance facilities in more than one location. 2. Application fee (a) All new applications for Maintenance Organisation Approval attract the fixed fee G shown in the table, multiplied by the coefficient indicated for the corresponding fee category for the organisation in question. (b) For new approvals and for surveillance, hourly fees (at the rate indicated in the table) shall also apply to those applications the investigation of which lead to level 1 findings and/or more than three level 2 findings per year as described in Part M.A.619 of Annex I or Part 145.B.50 of Annex II to Regulation (EC) No 2042/2003. The hourly fees shall be levied to cover the cost of the follow-up of these findings by the Agency. 3. Surveillance fee (a) Approved Maintenance Organisations shall be charged the surveillance fee, equivalent to the fixed fee G, multiplied by the coefficient indicated for the corresponding fee category for the organisation in question. (b) The surveillance fee is payable every two years, in the form of two equal, annual instalments. For existing approvals, the first instalment shall be payable upon entry into force of this Regulation. For subsequent approvals, the first instalment shall be charged immediately following the granting of the approval. (c) The surveillance fee covers changes to existing approvals, without prejudice to the provisions of paragraph 2(b) above. Fixed fee G EUR 12 000 Hourly rate EUR 99 Fee category according to the value of activities subject to approval (EUR) Coefficient Less than 500 001 0,1 between 500 001 and 700 000 0,25 between 700 001 and 1 400 000 0,5 between 1 400 001 and 2 800 000 1,25 between 2 800 001 and 5 000 000 2 between 5 000 001 and 7 000 000 4 between 7 000 001 and 14 000 000 6 between 14 000 001 and 21 000 000 8 between 21 000 001 and 42 000 000 12 between 42 000 001 and 70 000 000 16 between 70 000 001 and 84 000 000 20 between 84 000 001 and 105 000 000 25 over 105 000 000 30 (xi) Continuing Airworthiness Management Organisation Approval (referred to in Part M, Subpart G of Annex I to Regulation (EC) No 2042/2003)  Fees are levied for the issue of a Continuing Airworthiness Management Organisation Approval and for surveillance thereof. The fixed fees charged are identical to those for a Maintenance Organisation Approval set out in Table x, subject to the imposition of an additional coefficient of 1.5.  References to findings contained in section x shall by analogy be taken to be references to those described in Part M.A.716 of Annex I to Regulation (EC) No 2042/2003. (xii) Fees for acceptance of approvals equivalent to Part 145 approvals in accordance with applicable bilateral agreements  New approvals attract the fixed fee H shown in the table  The renewal fee, equivalent to the fixed fee I shown in the table, is payable every two years. New approvals Fixed fee H EUR 1 500 Renewals of existing approvals Fixed fee I EUR 1 200 (xiii) Maintenance Training Organisation Approval (referred to in Annex IV to Regulation (EC) No 2042/2003) 1. General (a) Fees are levied for the issue of a Maintenance Training Organisation Approval and for surveillance thereof. (b) The Agency shall levy additional hourly fees (at the rate indicated in the table below) to cover the additional costs of the approval and surveillance of organisations with maintenance training facilities in more than one location. 2. Application fee (a) All new applications for Maintenance Training Organisation Approval attract the fixed fee J shown in the table, multiplied by the coefficient indicated for the corresponding fee category for the organisation in question. (b) For new approvals and for surveillance, hourly fees (at the rate indicated in the table) shall also apply to those applications the investigation of which lead to level 1 findings and/or more than three level 2 findings per year as described in Part 147.B.130 of Annex IV to Regulation (EC) No 2042/2003. The hourly fees shall be levied to cover the cost of the follow-up of these findings by the Agency. 3. Surveillance fee (a) Approved Maintenance Training Organisations shall be charged the surveillance fee, equivalent to the fixed fee J, multiplied by the coefficient indicated for the corresponding fee category for the organisation in question. (b) The surveillance fee is payable every two years, in the form of two equal, annual instalments. For existing approvals, the first instalment shall be payable upon entry into force of this Regulation. For subsequent approvals, the first instalment shall be charged immediately following the granting of the approval. (c) The surveillance fee covers changes to existing approvals, without prejudice to the provisions of paragraph 2(b) above. Fixed fee J EUR 12 000 Hourly rate EUR 99 Fee category according to the value of activities subject to approval (EUR) Coefficient Less than 500 001 0,1 between 500 001 and 700 000 0,25 between 700 001 and 1 400 000 0,75 between 1 400 001 and 2 800 000 1 between 2 800 001 and 5 000 000 1,5 between 5 000 001 and 7 000 000 3 between 7 000 001 and 14 000 000 6 between 14 000 001 and 21 000 000 8 between 21 000 001 and 42 000 000 10 between 42 000 001 and 84 000 000 15 over 84 000 000 20 (xiv) Appeals  Charges are levied for the administration of appeals referred to in Article 35 of Regulation (EC) No 1592/2002.  All appeal applications attract the fixed charge K shown in the table, multiplied by the coefficient indicated for the corresponding charge category for the person or organisation in question.  The charge shall be refunded in those cases where the appeal results in a revocation of a Decision of the Agency.  Organisations are required to supply a signed certificate from an authorised representative of the organisation concerned in order for the Agency to be able to determine the corresponding charge category. Fixed charge K EUR 10 000 Charge category for natural persons Coefficient 0,1 Charge category for organisations, according to financial turnover of the appellant (EUR) Coefficient Less than 100 001 0,25 between 100 001 and 1 200 000 0,5 between 1 200 001 and 2 500 000 0,75 between 2 500 001 and 5 000 000 1 between 5 000 001 and 50 000 000 2,5 between 50 000 001 and 500 000 000 5 between 500 000 001 and 1 000 000 000 7,5 over 1 000 000 000 10 (1) Commission Regulation (EC) No 1702/2003 of 24 September 2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (OJ L 243, 27.9.2003, p. 6). (2) For freighter versions of an aircraft, a coefficient of 0,85 is applied to the fee for the equivalent passenger version. (3) Commission Regulation (EC) No 2042/2003 of 20 November 2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 315, 28.11.2003, p. 1).